Citation Nr: 1003127	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  94-41 630	)	DATE
	)
	)

On appeal from the Malcom Randall
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for treatment provided by Seven Rivers 
Regional Medical Center on April 9, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Gainesville, Florida, 
Department of Veterans Affairs (VA) Medical Center (AOJ).


FINDINGS OF FACT

1.  The Veteran received treatment at Seven Rivers Regional 
Medical Center on April 9, 2008, for a service-connected 
disability.  

2.  Treatment was not authorized in advance by VA. 

3.  The treatment was for a medical emergency based on the 
Veteran's perception.

4.  A VA facility was not feasibly available on April 9, 
2008.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
criteria for payment or reimbursement for medical services 
provided by Seven Rivers Regional Medical Center on April 9, 
2008, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

Analysis

The Veteran essentially contends that she is entitled to 
payment or reimbursement of unauthorized medical treatment in 
April 2008 because services were rendered in a medical 
emergency and treatment at a VA facility was not feasible.

It is noted that at the time of hospitalization, the Veteran 
had not yet been granted service connection for migraine 
headaches.  Thus, the AOJ did not consider the Veteran's 
claim under the statute involving payment or reimbursement of 
unauthorized medical expenses for treatment involving a 
service-connected disability (rather, it considered her claim 
under the Millennium Act).  The Veteran was subsequently 
granted service connection for migraine headaches in a 
February 2009 Board decision.  The VA Regional Office 
effectuated the grant in a March 2009 rating decision, and 
assigned an effective date of June 12, 2002.  Thus, as the 
issue now stands, at the time the Veteran was seen at the 
private facility, she was service connected for migraine 
headaches.  The fact that the AOJ did not consider her claim 
under the statute and regulation for treatment at a private 
facility for a service-connected disability does not 
adversely affect the Veteran because the Board is considering 
her claim under the appropriate statute and regulation, and 
is granting it.  

Generally, in order to be entitled to payment or 
reimbursement of unauthorized medical expenses incurred at a 
non-VA facility, a claimant must show:

        (a) The care and services rendered were either:

        (1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service- connected disability, or

(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2009).

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
547 (1997).

The record reflects that on April 9, 2008, the Veteran's 
daughter called the Lecanto VA outpatient clinic at 8:46am, 
stating that her mother had been up all night with a headache 
and requested that a nurse call back.  A nurse called back.  
The Veteran's daughter described the Veteran's headache as a 
"severe migraine."  The nurse instructed the daughter to 
have the Veteran take her medications that she had for 
migraines (the daughter noted that her mother had already 
taken the medication) and to take Percocet for the pain.  The 
nurse recommended that the Veteran lie flat on a bed, turn 
out all the lights, put a cool towel to the head, and keep 
noise very minimal.  The daughter stated she would try all of 
the above and, if no improvement occurred, she might take the 
Veteran to the emergency room.

The Veteran reported to the emergency room at the Seven 
Rivers Regional Medical Center with complaints of a severe 
migraine headache at approximately 11:00am.  The hospital 
admission report indicates a clinical impression of acute 
severe migraine headache.  She was released that same day.  
The treatment the Veteran received at this facility was not 
authorized in advance by VA.

The Veteran was seen at the VA outpatient treatment clinic 
the following week.  The VA physician noted that the Veteran 
had not had a severe migraine headache in 2008, and this was 
the first one she had had that year.  He stated that the 
April 2008 medical records showed a diagnosis of transient 
ischemic attack or complicated migraine.  

The Veteran has stated that the migraine she was suffering 
from at the time was a 10+ as to pain.  She stated that her 
daughter had contacted VA and was advised to take her to the 
local emergency room to get a shot of Demerol & Phenegran, 
which she had received in the past at this facility.  She 
essentially argued she had prior approval.  

The VA outpatient treatment clinic near the Veteran's home 
does not provide emergency services.  The closest VA 
emergency room was approximately 72 miles away from her home.  
The emergency room that the Veteran went to was approximately 
17 miles away from her home.  

Based on the foregoing facts, the Board concludes, after 
resolving all reasonable doubt in favor of the Veteran, that 
the Veteran's headache constituted a medical emergency of 
such nature that she could reasonably conclude delay would 
have been hazardous to life or health.  Additionally, the 
closest VA facility was 72 miles away, which the Board finds 
did not allow for a VA facility to be reasonably feasible.  
In short, the Veteran's service-connected status, in 
combination with the reasonably perceived emergent 
circumstances and the geographic distance of the nearest VA 
facility, satisfies the conditions set forth in 38 U.S.C.A. § 
1728 and 38 C.F.R. § 17.120.  Entitlement to payment or 
reimbursement of the unauthorized medical expenses is 
therefore granted.

The Board notes, however, that the Veteran's allegations that 
she was given prior authorization are not substantiated by 
the record.  The notes taken by the Lecanto clinic do not 
indicate prior authorization.  Additionally, there are 
discrepancies with the Veteran's statements as to the 
severity of her headache on April 9, 2008.  When she was seen 
in the emergency room in April 2008, it was noted that she 
described her current headache as being "typical," which 
would imply that the headache she experienced that day was 
not out of the ordinary from past headaches.  During the 
appeal, however, she has stated that her headache was more 
severe than it had been in the past.  In the future, the 
Veteran should consider these facts prior to going to an 
emergency room without prior VA authorization.


ORDER

Entitlement to reimbursement of unauthorized medical expenses 
for treatment provided by Seven Rivers Regional Medical 
Center on April 9, 2008, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


